Hill, C. J.
1. A petition to recover damages for personal injuries, which alleges in substance that a county bridge was defective and out of repair, in that there was a large hole in the bottom of the bridge, which hole had been permitted to remain in the bridge for a long time, and of which the county authorities had actual or constructive notice, and that the plaintiff’s mule, attached to a buggy, while being driven across the bridge, became frightened at the hole and backed the buggy off the bridge, which was without guard-rails or protection of any kind, and thereby injured the mule and buggy, the plaintiff himself being without fault, set forth a cause of action, and the court erred in dismissing it on general demurrer. Georgia Railroad Co. v. Mayo, 92 Ga. 223 (17 S. E. 1000); City Council of Augusta v. Hudson, 94 Ga. 136 (21 S. E. 289).
2. A proposed amendment to the petition described in the foregoing headnote, setting up an additional ground of negligence, in that the county authorities were further negligent in having a defective plank in the bridge, which fact they knew, and that the plank broke while the-plaintiff’s team was crossing the bridge, which caused the mule and buggy to fall off the bridge, resulting in damage to the mule and buggy, introduced no new cause of action, but was simply an additional ground of negligence to that alleged in the original petition; and the refusal to allow this amendment was erroneous. City of Columbus v. Anglin, 120 Ga. 785 (48 S. E. 318). Judgment reversed.